               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JOSE ANGEL GUERRERO GALINDO, )
                             )
              Petitioner,    )
                             )                      1:18CV1001
     v.                      )                      1:11CR124-2
                             )
UNITED STATES OF AMERICA,    )
                             )
              Respondent.    )


                                  ORDER

     The Recommendation of the United States Magistrate Judge was filed

with the Court in accordance with 28 U.S.C. § 636(b) and, on December 4,

2018, was mailed to the parties in this action. [Docs. #171, #172.]

Petitioner filed Objections to the Magistrate Judge’s Recommendation as

prescribed by 28 U.S.C. § 636. [Doc. #173.]

     The Court has appropriately reviewed the portions of the Magistrate

Judge’s Recommendation to which objection was made and has made a de

novo determination in accord with the Magistrate Judge’s report. The Court

therefore adopts the Magistrate Judge’s Recommendation.
      IT IS THEREFORE ORDERED that this action is filed and dismissed sua

sponte for failure to obtain certification for this § 2255 application by filing a

Motion for Authorization in the court of appeals as required by 28 U.S.C.

§§ 2255 and 2244 and Fourth Circuit Local Rule 22(d).

      This the 27th day of January, 2020.


                                           /s/ N. Carlton Tilley, Jr.
                                      Senior United States District Judge




                                        2
